TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00365-CV


City of San Antonio, Appellant

v.

River City Cabaret, Ltd., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. 99-02818, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



	Appellant  has filed an unopposed motion to dismiss.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).



  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   August 30, 2002
Do Not Publish